                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOHN MICHAEL BUSH III,
                                              CASE NO. 2:18-CV-1283
       Petitioner,                            JUDGE ALGENON L. MARBLEY
                                              Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

       Respondent.


                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Return of Writ,

Petitioner’s Reply, and the exhibits of the parties. For the reasons that follow, the undersigned

RECOMMENDS that this action be DISMISSED.

                             I.      Facts and Procedural History

       The Ohio Fifth District Court of Appeals summarized the facts and procedural history of

the case as follows:

       {¶ 2} On September 21, 2016, an Indictment was filed charging Bush with five
       counts of rape felonies of the first degree in violation of R.C. 2907.02(A)(1)(b).

       {¶ 3} On June 22, 2017, a written plea of guilty form signed by Bush, defense
       counsel, and the prosecutor was filed. Bush pled guilty to two counts of Gross
       Sexual Imposition, felonies of the third degree in violation of R.C. 2907.05(A)(4),
       as lesser-included offenses of Count I and Count IV of the Indictment. In exchange
       for Bush's guilty pleas, the state agreed to dismiss Counts Two, Three and Five of
       the Indictment. The written form included the following caveat:

       There is a presumption in favor of prison for this offense.
         Said sentences for both offenses could be run consecutive to or concurrent with one
         another, for a potential maximum penalty of ten (10) years in prison in a State Penal
         Institution.
         Plea of Guilty, filed June 22, 107, at 1 (emphasis in original). Bush entered his
         guilty pleas in open court on June 22, 2017. Before accepting his pleas, the trial
         court advised Bush that the sentences could be run consecutive to each other for a
         total time of ten years, Plea T., June 22, 2017 at 7.

         {¶ 4} At sentencing on June 30, 2017, both of the minor victims and their mother
         addressed the trial court. The trial court further reviewed a pre-sentence
         investigation report. The trial court sentenced Bush to fifty-four months in prison
         on each count of Gross Sexual Imposition, to be served consecutively for a total
         sentence of nine years in prison.

         Assignment of Error

         {¶ 5} “I. THE TRIAL COURT ERRED WHEN IT IMPOSED CONSECUTIVE
         SENTENCES ON APPELLANT.”

State v. Bush, 5th Dist. No. 17-CA-00007, 2018 WL 1391808, at *1 (Ohio Ct. App. Mar. 19,

2018). On March 19, 2018, the appellate court affirmed the judgment of the trial court. Id.

Petitioner did not file a timely appeal. On July 19, 2018, he filed a Notice of Appeal and Motion

for Leave to File Delayed Appeal. (ECF No. 7, PAGEID # 101, 104.) On September 26, 2018,

the Ohio Supreme Court denied the motion for a delayed appeal. State v. Bush, 153 Ohio St.3d

1484 (Ohio 2018).

         On October 23, 2018, Petitioner filed this pro se habeas corpus Petition pursuant to 28

U.S.C. § 2254. He asserts that he was denied due process and equal protection because Ohio’s

legislature intended that he be sentenced to minimum concurrent sentences unless judicial

reasoning concluded otherwise (claim one); and that his sentence violates the Double Jeopardy

Clause (claim two). It is the position of the Respondent that these claims are waived and without

merit.

                                         II.     Exhaustion

         In order to satisfy the exhaustion requirement in habeas corpus, a petitioner must fairly

                                                  2
present the substance of each constitutional claim to the state courts as a federal constitutional

claim. Anderson v. Harless, 459 U.S. 4, 6 (1982); Picard v. Connor, 404 U.S. 270, 275 (1971).

Although the fair presentment requirement is a rule of comity, not jurisdiction, see Castille v.

Peoples, 489 U.S. 346, 349 (1989); O’Sullivan v. Boerckel, 526 U.S. 838, 844–45 (1999), it is

rooted in principles of comity and federalism designed to allow state courts the opportunity to

correct the State’s alleged violation of a federal constitutional right that threatens to invalidate a

state criminal judgment.

        In the Sixth Circuit, a petitioner can satisfy the fair presentment requirement in any one

of four ways: (1) reliance upon federal cases employing constitutional analysis; (2) reliance upon

state cases employing federal constitutional analysis; (3) phrasing the claim in terms of

constitutional law or in terms sufficiently particular to allege a denial of a specific constitutional

right; or (4) alleging facts well within the mainstream of constitutional law. McMeans v.

Brigano, 228 F.3d 674, 681 (6th Cir. 2000). Further, general allegations of the denial of a

constitutional right, such as the right to a fair trial or to due process, are insufficient to satisfy the

“fair presentment” requirement. Id.

        Here, Petitioner failed to present to the state courts any claim of federal constitutional

dimension. He did not argue on direct appeal that his convictions or sentence violated the

Double Jeopardy Clause, due process, or equal protection. Instead, he asserted solely that the

trial court had violated Ohio law by imposing consecutive terms of incarceration. Petitioner

referred to no federal law or state cases relying on federal law in support of this claim. He did

not refer to any alleged violation of the Constitution. (See Brief of Defendant-Appellant, John

Michael Bush, III, ECF No. 7, PAGEID # 48-54.) The state appellate court likewise addressed

his claim for the alleged violation of state law, only. State v. Bush, 2018 WL 1391808.



                                                    3
Moreover, Petitioner has failed to establish cause for this failure. He therefore has waived any

federal issue for review in these proceedings by failing to present it fairly to the state courts.1

         As to any claim regarding the alleged violation of state law, such issue does not provide

him a basis for federal habeas corpus relief. A federal court may review a state prisoner’s habeas

petition only on the ground that the challenged confinement is in violation of the Constitution,

laws or treaties of the United States. 28 U.S.C. § 2254(a). A federal court may not issue a writ

of habeas corpus “on the basis of a perceived error of state law.” Pulley v. Harris, 465 U.S. 37,

41 (1984); Smith v. Sowders, 848 F.2d 735, 738 (6th Cir. 1988). A federal habeas court does not

function as an additional state appellate court reviewing state courts’ decisions on state law or

procedure. Allen v. Morris, 845 F.2d 610, 614 (6th Cir. 1988). “‘[F]ederal courts must defer to a

state court's interpretation of its own rules of evidence and procedure’” in considering a habeas

petition. Id. (quoting Machin v. Wainwright, 758 F.2d 1431, 1433 (11th Cir. 1985)). “State

courts [ ], after all, are the final arbiters of the state law's meaning and application and the federal

habeas court is not the appropriate forum to adjudicate such issues.” Moreland v. Bradshaw, 635

F.Supp.2d 680, 705 (S.D. Ohio Apr. 10, 2009) (citing Summers v. Leis, 368 F.3d 881, 892 (6th

Cir. 2004)). It is only where the alleged error resulted in the denial of fundamental fairness that

habeas relief will be granted. Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir. 1988). Such are

not the circumstances here.




1
  It is the position of the Respondent that Petitioner has committed a procedural default by failing to file a timely
appeal to the Ohio Supreme Court. (Return of Writ, ECF No. 8, PAGEID # 166.) In response, Petitioner states that
his attorney failed to timely notify him of the appellate court’s decision denying the appeal. (Reply, ECF No. 9,
PAGEID # 174.) This Court need not address the issue, however, because Petitioner has waived both of his federal
claims by failing to present them to the state appellate court.

                                                          4
                                         III.    Disposition

       For the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.

                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  5
